 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 665 
In the House of Representatives, U. S.,

July 22, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2920) to reinstitute and update the Pay-As-You-Go requirement of budget neutrality of new tax and mandatory spending legislation, enforced by the threat of annual, automatic sequestration. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2920) to reinstitute and update the Pay-As-You-Go requirement of budget neutrality on new tax and mandatory spending legislation, enforced by the threat of annual, automatic sequestration. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution, modified by the amendment printed in part B of the report of the Committee on Rules, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on the Budget; (2) the amendment in the nature of a substitute printed in part C of the report of the Committee on Rules, if offered by Representative Ryan of Wisconsin or his designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
2.For purposes of the concurrent resolution on the budget, the amounts specified in section 421(a)(2)(A) and section 421(a)(2)(C) shall be considered to be those reflected in section 314 and section 316, respectively, of the House companion measure. 
 
Lorraine C. Miller,Clerk.
